


Exhibit 10.1


DIGIRAD CORPORATION
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is made and entered into as of the 1st
day of July, 2013 (“Effective Date”), by and between Digirad Corporation (or
“Company”), and Todd Clyde (“Consultant”). Company desires to retain Consultant
as an independent contractor to perform consulting services for Company and
Consultant is willing to perform such services, on terms set forth more fully
below. In consideration of the mutual promises contained herein, the parties
agree as follows:
1.
SERVICES AND COMPENSATION

1.Statements of Work. From time to time, Company and Consultant may agree on
certain services to be performed under this Agreement, and in that case, shall
prepare a statement of work in substantially the form set forth in Exhibit A
(“Statement of Work”). Each Statement of Work, upon execution by both of the
parties hereto, will be incorporated into this Agreement.
2.Services. Consultant shall perform for Company the services (“Services”)
described in each Statement of Work. Consultant's provision of the Services
hereunder shall not be, nor be deemed to be, continued services pursuant to the
terms of any equity plans or arrangements entered into between Consultant and
the Company prior to the Effective Date and, accordingly, Consultant shall not
continue to vest under any such prior equity plans or arrangements following the
Effective Date.  Consultant hereby expressly agrees to such treatment and
acknowledges that such equity plans or arrangements are hereby amended.
3.Fees. The Company shall pay Consultant the compensation set forth in the
applicable Statement of Work for the performance of the Services. Such fees may
be on a time and materials basis, or on a milestone basis, or otherwise as
agreed by the parties.
4.Reports. Consultant also agrees that Consultant will, from time to time during
the term of this Agreement or any extension thereof, keep the Company advised as
to Consultant's progress in performing the Services under this Agreement.
Consultant further agrees that Consultant will, as requested by the Company,
prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.
2.CONFIDENTIALITY
1.Definition. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by Company either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment.
2.Non-Use and Non-Disclosure. Consultant shall not, during or subsequent to the
term of this Agreement, use Company's Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of Company or
disclose Company's Confidential Information to any third party. It is understood
that said Confidential Information will remain the sole property of Company.
Consultant further shall take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Confidential
Information does not include information which: (1) is known to Consultant at
the time of disclosure to Consultant by Company, as evidenced by written records
of Consultant; (2) has become publicly known and made generally available
through no wrongful act of Consultant; or (3) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure. Without
Company's prior written approval, Consultant shall not directly




--------------------------------------------------------------------------------




or indirectly disclose to anyone the existence of this Agreement or the fact
that Consultant has this arrangement with Company.
3.Former Employer's or Client's Confidential Information. Consultant agrees that
Consultant shall not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any, and that
Consultant shall not bring onto the premises of Company any unpublished document
or proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity.
4.Third Party Confidential Information. Consultant recognizes that Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Services for Company consistent with Company's agreement
with such third party.
5.Return of Materials. Upon the termination of this Agreement, or upon Company's
earlier request, Consultant shall deliver to Company all of Company's property
or Confidential Information that Consultant may have in Consultant's possession
or control.
3.OWNERSHIP
1.Assignment. Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, made or discovered by Consultant, solely or in collaboration
with others, during the term of this Agreement which relate in any manner to the
business of Company that Consultant may be directed to undertake, investigate or
experiment with, or which Consultant may become associated with in work,
investigation or experimentation in the line of business of Company in
performing the Services hereunder (collectively, “Work Product”), are the sole
property of Company. Consultant further shall assign (or cause to be assigned)
and does hereby assign fully to Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.
2.Further Assurances. Consultant shall assist Company, or its designee, at
Company's expense, in every proper way to secure Company's rights in the Work
Product and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to Company, its successors,
assigns and nominees the sole and exclusive right, title and interest in and to
such Work Product, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Consultant further agrees that
Consultant's obligation to execute or cause to be executed, when it is in
Consultant's power to do so, any such instrument or papers will continue after
the termination of this Agreement.
3.Pre-Existing Materials. Consultant agrees that if in the course of performing
the Services, Consultant incorporates into any Invention developed hereunder any
invention, improvement, development, concept, discovery or other proprietary
information owned by Consultant or in which Consultant has an interest, (1)
Consultant shall inform Company, in writing before incorporating such invention,
improvement, development, concept, discovery or other proprietary information
into any Invention; and (2) Company is hereby granted and shall have a
nonexclusive, royalty-free, perpetual, irrevocable, worldwide license to make,
have made, modify, use and sell such item as part of or in connection with such
Invention. Consultant shall not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Invention without Company's prior written permission.




--------------------------------------------------------------------------------




4.Attorney in Fact. Where Company is unable because of Consultant's
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant's signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Consultant hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Consultant's agent and attorney in fact, to
act for and in Consultant's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.
4.CONFLICTING OBLIGATIONS
1.Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
agreement during the term of this Agreement.
2.Substantially Similar Designs. In view of Consultant's access to the Company's
trade secrets and proprietary know-how, Consultant agrees that Consultant will
not, without the Company's prior written approval, design identical or
substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant's nondisclosure
obligations under Section 2.
5.TERM AND TERMINATION
1.Term. This Agreement will commence on the Effective Date and will continue
until the earlier of: (1) final completion of the Services, (2) the 6 month
anniversary of the Effective Date or (3) termination as provided below.
2.Termination. Either party may terminate this Agreement or any Statement of
Work without cause upon giving two (2) weeks prior written notice thereof to the
other party in accordance with Section 6.5 of this Agreement. If a party
terminates this Agreement under the prior sentence, Company shall pay to
Consultant the fees for any Services performed before the effective date of
termination on a time and materials basis. If the fees for the applicable
Statement of Work are paid on a milestone basis, such fees will not exceed the
amount associated with the next uncompleted milestone. Company may terminate
this Agreement immediately and without prior notice if Consultant refuses to or
is unable to perform the Services, and either party may terminate this Agreement
immediately and without prior written notice if the other party is in breach of
any material provision of this Agreement.
3.Survival. Upon such termination all rights and duties of the parties toward
each other will cease except:
a.
Company shall pay, within 30 days after the effective date of termination, all
amounts owing to Consultant for Services completed and accepted by Company prior
to the termination date and related expenses, if any, in accordance with the
provisions of Section 1 (Services and Compensation); and

b.
Sections 2 (Confidentiality), 3 (Ownership), 4 (Conflicting Obligations), 6
(Miscellaneous), and 7 (Arbitration and Equitable Relief) will survive
termination of this Agreement.

6.
MISCELLANEOUS

1.Services and Information Prior to Effective Date. All Services performed by
Consultant and all information and other materials disclosed between the parties
prior to the Effective Date shall be governed by the




--------------------------------------------------------------------------------




terms of this Agreement, except where those Services are covered by a separate
consulting agreement between Consultant and Company.
2.Nonassignment/Binding Agreement. The parties acknowledge that the unique
nature of Consultant's services is substantial consideration for the parties'
entering into this Agreement. Neither this Agreement nor any rights under this
Agreement may be assigned or otherwise transferred by Consultant, in whole or in
part, whether voluntarily or by operation of law, without the prior written
consent of Company, which consent will not be unreasonably withheld. Subject to
the foregoing, this Agreement will be binding upon and will inure to the benefit
of the parties and their respective successors and assigns. Any assignment in
violation of the foregoing will be null and void.
3.Nonsolicitation. From the date of this Agreement until twelve (12) months
after the termination of this Agreement (the “Restricted Period”), Consultant
will not, without the Company's prior written consent, directly or indirectly,
solicit or encourage any employee or contractor of the Company or its affiliates
to terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant's own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant's engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates.
4.Indemnity. Consultant agrees to indemnify and hold harmless the Company and
its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys' fees and other
legal expenses, arising directly or indirectly from or in connection with (i)
any negligent, reckless or intentionally wrongful act of Consultant or
Consultant's assistants, employees or agents, (ii) any breach by the Consultant
or Consultant's assistants, employees or agents of any of the covenants
contained in this Agreement, (iii) any failure of Consultant to perform the
Services in accordance with all applicable laws, rules and regulations, or (iv)
any violation or claimed violation of a third party's rights resulting in whole
or in part from the Company's use of the work product of Consultant under this
Agreement.
5.Notices. Any notice required or permitted under the terms of this Agreement or
required by law must be in writing and must be (a) delivered in person, (b) sent
by first class registered mail, or air mail, as appropriate, or (c) sent by
overnight air courier, in each case properly posted and fully prepaid to the
appropriate address as set forth in this Agreement. Either party may change its
address for notices by notice to the other party given in accordance with this
Section. Notices will be deemed given at the time of actual delivery in person,
three (3) business days after deposit in the mail as set forth above, or one (1)
day after delivery to an overnight air courier service.
6.Waiver. Any waiver of the provisions of this Agreement or of a party's rights
or remedies under this Agreement must be in writing to be effective. Failure,
neglect, or delay by a party to enforce the provisions of this Agreement or its
rights or remedies at any time, will not be construed as a waiver of such
party's rights under this Agreement and will not in any way affect the validity
of the whole or any part of this Agreement or prejudice such party's right to
take subsequent action. No exercise or enforcement by either party of any right
or remedy under this Agreement will preclude the enforcement by such party of
any other right or remedy under this Agreement or that such party is entitled by
law to enforce.
7.Severability. If any term, condition, or provision in this Agreement is found
to be invalid, unlawful or unenforceable to any extent, the parties shall
endeavor in good faith to agree to such amendments that will preserve, as far as
possible, the intentions expressed in this Agreement. If the parties fail to
agree on such an amendment, such invalid term, condition or provision will be
severed from the remaining terms, conditions and provisions, which will continue
to be valid and enforceable to the fullest extent permitted by law.
8.Integration. This Agreement and all Statements of Work contain the entire
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all previous communications, representations, understandings and
agreements, either oral or written, between the parties with respect to said
subject matter. No terms, provisions or conditions of any purchase order,
acknowledgment or other business form that either party may




--------------------------------------------------------------------------------




use in connection with the transactions contemplated by this Agreement will have
any effect on the rights, duties or obligations of the parties under, or
otherwise modify, this Agreement, regardless of any failure of a receiving party
to object to such terms, provisions or conditions. This Agreement may not be
amended, except by a writing signed by both parties.
9.Confidentiality of Agreement. Consultant shall not disclose any terms of this
Agreement to any third party if such disclosure is without the consent of
Company, except as required by securities or other applicable laws.
10.Counterparts. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement.
11.Governing Law. This Agreement will be interpreted and construed in accordance
with the laws of the State of California and the United States of America,
without regard to conflict of law principles.
12.Independent Contractor. It is the express intention of the parties that
Consultant is an independent contractor. Nothing in this Agreement, including
the election of the Rules in the arbitration provision, will in any way be
construed to constitute Consultant as an agent, employee or representative of
Company, but Consultant shall perform the Services hereunder as an independent
contractor. Without limiting the generality of the foregoing, Consultant is not
authorized to bind the Company to any liability or obligation or to represent
that Consultant has any such authority. Consultant shall furnish (or reimburse
Company for) all tools and materials necessary to accomplish this contract, and
will incur all expenses associated with performance, except as expressly
provided on the applicable Statement of Work. Consultant acknowledges and agrees
that Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant acknowledges its
obligation to pay all self-employment and other taxes thereon.
13.Benefits. Consultant acknowledges that Consultant will receive no
Company-sponsored benefits from Company either as a Consultant or employee,
where benefits include without limitation paid vacation, sick leave, medical
insurance, and 401K participation. If Consultant is reclassified by a state or
federal agency or court as an employee, Consultant will become a reclassified
employee and will receive no benefits except those mandated by state or federal
law, even if by the terms of Company's benefit plans in effect at the time of
such reclassification Consultant would otherwise be eligible for such benefits.
14.Attorney's Fees. In any court action at law or equity which is brought by one
of the parties to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorney's fees, in addition to
any other relief to which that party may be entitled.
7.ARBITRATION AND EQUITABLE RELIEF
1.Arbitration. In consideration of Consultant's consulting relationship with
Digirad Corporation (the “Company”), its promise to arbitrate all disputes
related to Consultant's consulting relationship with the Company and
Consultant's receipt of the compensation, pay raises and other benefits paid to
Consultant by Company, at present and in the future, Consultant agrees that any
and all controversies, claims, or disputes with anyone (including Company and
any employee, officer, director, shareholder or benefit plan of the Company in
their capacity as such or otherwise) arising out of, relating to, or resulting
from Consultant's consulting relationship with the Company or the termination of
Consultant's consulting relationship with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including section 1281.8 (the “Rules”) and pursuant to California law.
Disputes which Consultant agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Consultant




--------------------------------------------------------------------------------




further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Consultant.
2.Procedure. Consultant agrees that any arbitration will be administered by JAMS
pursuant to its Comprehensive Arbitration Rules & Procedures (the “JAMS Rules”).
Consultant agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Consultant agrees that the arbitrator shall issue a written
decision on the merits. Consultant also agrees that the arbitrator shall have
the power to award any remedies, including attorneys' fees and costs, available
under applicable law. Consultant agrees that the arbitrator shall administer and
conduct any arbitration in a manner consistent with the Rules, including the
California Code of Civil Procedure, and that the arbitrator shall apply
substantive and procedural California law to any dispute or claim, without
reference to rules of conflict of law. To the extent that the JAMS Rules
conflict with California law, California law shall take precedence. Consultant
further agrees that any arbitration under this agreement shall be conducted in
San Diego County, California.
3.Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Consultant and the Company.
Accordingly, except as provided for by the Rules, neither Consultant nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.
4.Availability of Injunctive Relief. In accordance with Rule 1281.8 of the
California Code of Civil Procedure, Consultant agrees that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of any agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys' fees.
5.Administrative Relief. Consultant understands that this Agreement does not
prohibit Consultant from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the workers' compensation board. This Agreement does,
however, preclude Consultant from pursuing court action regarding any such
claim.
6.Voluntary Nature of Agreement. Consultant acknowledges and agrees that he/she
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Consultant further acknowledges and
agrees that he/she has carefully read this Agreement and that Consultant has
asked any questions needed for Consultant to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
Consultant is waiving his/her right to a jury trial. Finally, Consultant agrees
that he/she has been provided an opportunity to seek the advice of an attorney
of Consultant's choice before signing this Agreement.
The parties have executed this Agreement below to indicate their acceptance of
its terms.




--------------------------------------------------------------------------------




Todd Clyde    
 
 
Digirad Corporation
 
 
 
 
 
 
By:
/s/ Todd P. Clyde
 
By:
/s/ Jeffry R. Keyes
 
 
 
 
 
Print Name:
Todd P. Clyde    
 
Print Name:
Jeffry R. Keyes
 
 
 
 
 
Title:
Consultant
 
Title:
Chief Financial Officer
 
 
 
 
 


 
 




 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT A
STATEMENT OF WORK
Services to be performed by Consultant:
Consultant will provide adequate and due time to facilitate [***].
Terms and Conditions:
Services will be performed from July 1, 2013 through [***] or December 31, 2013,
whichever date is earlier. Compensation is earned only upon [***] December 31,
2013 [***].
Compensation of Consultant:
[***]. Consultant will earn up to [***] $100,000 [***] December 31, 2013. [***]
December 31, 2013.
[***].
The Company will reimburse Consultant for all reasonable and customary expenses
associated with his efforts to [***], in accordance with Company policy.
































[***]Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.






--------------------------------------------------------------------------------






Todd Clyde    
 
 
Digirad Corporation
 
 
 
 
 
 
By:
/s/ Todd P. Clyde
 
By:
/s/ Jeffry R. Keyes
 
 
 
 
 
Print Name:
Todd P. Clyde    
 
Print Name:
Jeffry R. Keyes
 
 
 
 
 
Title:
Consultant
 
Title:
Chief Financial Officer
 
 
 
 
 





